Citation Nr: 1729782	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-16 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee medial collateral ligament injury Grade II with instability

3.  Entitlement to an increased rating for migraine headaches, rated as 30 percent disabling prior to June 25, 2014 and 50 percent thereafter.

4.   Entitlement to an increased rating for degenerative arthritis of the cervical spine (previously rated as cervical strain), rated as 10 percent disabling prior to June 25, 2014 and 20 percent thereafter.

5.  Entitlement to an effective date earlier than June 25, 2014 for the award of service connection for radiculopathy of the right upper extremity associated with degenerative joint disease acro clavicular joint with hypertrophy, right shoulder.

6.  Entitlement to an effective date earlier than December 1, 2006 for the award of service connection for degenerative joint disease acro clavicular joint with hypertrophy, right shoulder.

7.  Entitlement to an effective date earlier than February 28, 2006 for the award of service connection for chronic right ankle pain.

8.  Entitlement to an effective date earlier than March 23, 2010 for the award of service connection for right foot metatarsalgia.


REPRESENTATION

Appellant represented by:	Jason T. Dorn, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969.  He also had periods of active duty for training (ACDUTRA) in the Army National Guard.

The issues of entitlement to service connection for sleep apnea and a left knee disability come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The issues pertaining to increased ratings for migraine headaches and degenerative arthritis of the cervical spine come before the Board on appeal from a February 2008 rating decision issued by the Cleveland, Ohio Regional Office "Tiger Team."  Jurisdiction of these issues was subsequently transferred to the Houston RO. 

In an October 2014 rating decision, the agency of original jurisdiction (AOJ) recharacterized the Veteran's service-connected cervical strain as degenerative arthritis of the cervical spine and assigned a 20 percent rating, effective June 25, 2014.  The AOJ also assigned a 50 percent rating for migraine headaches, effective June 25, 2014, in a March 2015 rating decision.  However, inasmuch as a higher rating is available for degenerative arthritis of the cervical spine and migraine headaches, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for increased ratings have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the record.

In May 2014, the Board remanded claims for an increased rating for migraine headaches and a cervical strain as well as claims for service connection for sleep apnea, a left knee disability, a right shoulder disability, a right ankle disability and a right foot disability.  

In October 2014, the RO granted service connection for radiculopathy of the right upper extremity, degenerative joint disease acro clavicular joint with hypertrophy of the right shoulder, chronic right ankle sprain and metatarsalgia of the right foot.  As this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status.   As discussed further below, the Veteran has submitted a notice of disagreement to the effective dates assigned.  

Subsequently, in April 2016, the Board remanded all of the claims.  The claim has now been returned for appellate review.  

Additional evidence was associated with the record after certification of the appeal to the Board that has not been considered by the RO.  Nevertheless, as this evidence is duplicative of evidence already of record or pertains to unrelated disorders and, thus, is not relevant to the claims decided herein, waiver of this evidence is not necessary.  

The issues of entitlement to an increased rating for degenerative arthritis of the cervical spine (previously rated as cervical strain), rated as 10 percent disabling prior to June 25, 2014 and 20 percent thereafter; entitlement to an effective date earlier than June 25, 2014 for the award of service connection for radiculopathy of the right upper extremity associated with degenerative joint disease acro clavicular joint with hypertrophy, right shoulder; entitlement to an effective date earlier than December 1, 2006 for the award of service connection for degenerative joint disease acro clavicular joint with hypertrophy, right shoulder; entitlement to an effective date earlier than February 28, 2006 for the award of service connection for chronic right ankle pain; and entitlement to an effective date earlier than March 23, 2010 for the award of service connection for right foot metatarsalgia addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not present in service; it is not due to or related to any service-connected disability; and it is not otherwise etiologically related to active service.

2.  A left knee disability was not present in service; it is not due to or related to any service-connected disability; and it is not otherwise etiologically related to active service.

3.  For the entire period on appeal, when resolving reasonable doubt in favor of the Veteran, his migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for service connection sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.   The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  For the entire period on appeal, the criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters dated in April 2006, January 2007, and June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included obtaining an additional VA examination, per the May 2015 remand.  The examinations were provided in June 2015.  The April 2016 remand directed the AOJ to obtain outstanding private treatment records and obtain addendum opinions regarding the Veteran's claim of entitlement to service connection for sleep apnea and a left knee disorder.  Addendum opinions were provided in July 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, provided the Veteran with VA examinations, and obtained addendum VA opinions.  The report of the VA examinations and opinions included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's bilateral hearing loss.  Therefore, the Board concludes that the VA examinations and opinions are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. §  3.310 (b).

A.  Sleep Apnea 
 
The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to his service-connected disabilities.  

The Veteran's service treatment records were reviewed and there were no instances of complaints related to sleep apnea.  

VA treatment records show that the Veteran complained of difficulty sleeping in August 2001.

Private treatment records from August 2001 show that the Veteran's apnea and hypopnea index was considered within normal limits.  The assessment was primary snoring with difficulty maintaining sleep.  

VA clinical records show that the Veteran was tested for sleep apnea in 2003, which was negative.  The Veteran was diagnosed with sleep apnea during a private sleep study performed in January 2006.  

At the May 2011 hearing, the Veteran asserted that he developed sleep apnea due to having to sleep on his stomach because of his cervical spine strain.  

In June 2014, a VA examination was provided.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner noted the previous diagnosis of sleep apnea.  He underwent a sleep study in August 2001 and the diagnosis of "primary snoring with difficulty maintaining sleep" was noted.  It was noted that the Veteran had a normal apnea to hypopnea index of 2.7 events.  The Veteran had repeat sleep studies in January 2006 that showed "severe sleep apnea" with improvement while on the CPAP machine.  The examiner noted that according to the previous respiratory examination from April 2006, the Veteran had incurred an injury from a forklift in 2000 and was required to sleep on his back and then he developed sleep apnea symptoms.  However, the Veteran reported on examination that he had not used the CPAP in the last three years.  He stated that he was told by his pulmonologist, Dr. J., that he may not have sleep apnea.  The Veteran reported that he had continued to have excessive snoring at night with unrestful sleep.  However, he claimed he had asbestosis and COPD and relied on inhalers and that he got up two to three times per night due to shortness of breath.  

The examiner found that the Veteran did not currently have any findings, signs, or symptoms attributable to sleep apnea and no other physical findings, complications, conditions, signs or symptoms related to sleep apnea.  

The examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's diagnosis of obstructive sleep apnea may be in doubt in light of the Veteran's non-use of his CPAP machine over three years, which his outside pulmonologist stated the Veteran did not need to use.  The examiner opined that the Veteran's longstanding cervical strain would not cause obstructive sleep apnea unless the Veteran had a small airway.  However, the examiner noted that, according to the ENT clinic evaluation from October 2004, this was not the case.  In support of this finding, the examiner cited to UpToDate Online Medical Resource, which discussed how the throat is surrounded by muscles that control the airway for speaking, swallowing, and breathing.  The medical treatise information noted that these muscles are less active during sleep, which causes the throat to narrow.  In some people, this causes snoring with a reduced or completely blocked airflow.  The treatise information noted that certain factors increase the risk of sleep apnea, increasing age, male gender, obesity, sedation from medication or alcohol, and abnormality of the airway.  The examiner also opined that it is less likely as not that the Veteran's obstructive sleep apnea was aggravated by service-connected disability, including cervical strain.  Currently, the examiner noted that there did not appear to be any aggravation of the obstructive sleep apnea condition since the Veteran had not used his CPAP machine for three years.  Without the CPAP machine, the examiner noted, the Veteran would have a harder time with sleep; however, there did not appear to be any permanent worsening above the base level of disability according to the Veteran.  

A VA opinion was provided in July 2016.  At that time, the examiner reviewed the available records, including the VBMS file and VA treatment records.  The examiner provided the opinion that it is less likely as not that the obstructive sleep apnea is proximately due to the Veteran's service-connected coronary artery disease, PTSD, migraine headaches, degenerative arthritis of the cervical spine, radiculopathy of the right upper extremity, right knee medical collateral ligament injury, right hip strain, tinnitus, chronic right ankle pain, right shoulder degenerative joint disease, right foot metatarsalgia, or right leg scar.  By way of rationale, the examiner indicated that, per medical treatise information, the important risk factors for sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies included smoking, nasal congestion, menopause, and family history.  The examiner further noted that rates of obstructive sleep apnea are also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease, stroke according to Online UpToDate.  These, the examiner noted, are not in the list of the Veteran's service-connected disabilities.  The examiner went on to explain that sleep apnea is an anatomic defect according to UpToDate Online.  The examiner noted that sleep apnea is characterized by recurrent, functional collapse during sleep of the velopharyngeal and/or oropharyngeal airway, causing substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This, the examiner noted, leads to intermittent disturbances in gas exchange and fragmented sleep.  Additionally, the examiner opined that it is less likely as not that the Veteran's sleep apnea was aggravated by the service-connected disabilities.  The examiner noted that the Veteran no longer has a diagnosis of obstructive sleep apnea.  Thus, he opined that it is "beyond logic" to say that the Veteran has had a permanent aggravation beyond merely acute and transitory increase in symptoms of a condition he no longer has.  The examiner noted that the Veteran's private pulmonologist had not noted sleep apnea or any symptoms thereof in records dated in August 2015, February 2015, December 2014, and June 2014.  The examiner also noted that a May 2012 record from the private pulmonologist indicated that the Veteran had no major respiratory issues and did not use oxygen nebulizer therapy or any MD15.  The examiner noted that primary care notes from January 2015, September 2015, and February 2016 did not mention obstructive sleep apnea.  

The Board notes that the VA examiners considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions.  

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report symptoms.  However, he is not competent to link any sleep apnea disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

Initially, the Board must find that, as there is no evidence of sleep apnea in service or for many years after service, service connection on a direct basis is not warranted.  Again, service treatment records are completely silent with respect to any such findings.  Further, it was many years after service before there were any findings of sleep apnea.  Moreover, as sleep apnea is not a chronic disease listed at 38 C.F.R. § 3.309 (a), a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  Thus, the Board's analysis will focus on whether the Veteran's sleep apnea is caused by or related to his service-connected disabilities.  

The Board now turns to whether the claim may be allowed on a secondary basis.   As an initial matter, the Board notes that there is some discrepancy as to whether the Veteran has a current diagnosis of sleep apnea.  The Board recognizes the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the prior disability is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  In this case, the examiners have found that the Veteran's sleep apnea has resolved, and as such, though a diagnosis of sleep apnea was rendered in 2006.  

On the question of whether the Veteran's previously diagnosed sleep apnea is related to any of his service-connected disabilities, the June 2014 and July 2016 VA examinations with opinions clearly found that the Veteran's sleep apnea was not caused or aggravated by his service-connected disabilities.  As discussed above, the Board finds the examination with opinion to be sufficient for appellate review and of high probative value.  Moreover, no other probative evidence of record refutes the examiner's opinion.

The Board has also considered the Veteran's statements that his sleep apnea is due to his service-connected disabilities.  However, again, given that the Veteran and does not have any special medical expertise, the Board must find that he is not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372   (Fed. Cir. 2007). Thus, based on the highly probative VA examination with opinion, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b). 

B.  Left Knee Disability 

The Veteran is seeking entitlement to service connection for a left knee condition, to include as secondary to right knee medial collateral ligament injury.  

The Veteran's service treatment records were reviewed and there were no instances of complaints or injuries related to the Veteran's left knee.

A VA examination was provided in April 2006.  The examiner noted that the Veteran reported if he sits for any length of time he experienced pain in his left knee; he denied swelling and locking and reported one episode of instability.  He stated that the pain he gets in his knee is primarily brought on by sitting for prolonged periods of time, which required him to get up and walk around.  He denied taking any medicine for his knee.  The Veteran reported using an ace bandage on his knee at times, which helped.  He denied flare-ups, surgery, and stated that he had no injury to his knee.  He denied subluxation and indicated that his daily activities were not affected.  He stated that he got knee pain if he sat for too long, and he would get up and walk around.  On examination, the Veteran's left knee flexed to 140 degrees and extended to -10 degrees.  On repetitive movement, he had no pain or stiffness.  He had no swelling or tenderness around the patella.  He had no tenderness or swelling around the lateral or medial aspect of the joint, and he had no Baker's cyst or tenderness in the posterior aspect of the joint.  The patella tracked in the center sulcus, and the lateral and medial stress showed no laxity of the lateral or medial collateral ligaments.  He had a negative anterior and posterior drawer sign which indicated intact anterior and posterior cruciate ligaments.  He had a negative McMurray's sign.  The examiner provided the opinion that there is "really nothing in the exam to indicate that he has any physical problems with his left knee."  The examiner went on to state that the Veteran's left knee problem is not due to his right knee problem.  

A December 2006 private treatment record included an MRI report that showed mild degenerative change with joint space narrowing affecting both the medial and lateral compartments of the left knee with mild loss of hyaline cartilage.  There was also degenerative change within both the medial and lateral meniscus.  February 2007 private treatment records showed that the Veteran was diagnosed with left knee degenerative joint disease.  

During his May 2011 hearing, the Veteran reported that while he was being treated for his right knee, he started favoring his left knee.  

An examination and opinion was provided in June 2014.  The examiner opined that it is less likely than not that the Veteran's left knee is proximately due to or the result of the Veteran's service-connected condition.  The examiner provided the opinion that there is no evidence of chronic or on-going medical condition associated with or aggravated by the Veteran's military service and that there is no biomedical evidence that suggests any relationship between the right knee and the left knee. 

Another opinion was provided in July 2016.  The examiner reviewed the claims file and provided the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran reported to sick call in July 1980 for a bruised left ankle strain and had an applied bandage dressing area of the left leg.  On his report of medical history dated in March 1998, it was noted that there was no sequela on the contused left ankle.  The examiner also noted that the statement of medical examination and duty status dated in August 2000 showed that the Veteran had injured the right side of his ankle.  The examiner then noted that "[b]y all indications there was never a left knee injury because the sworn statement at the time of the injury declares the right foot and no knee issues.  The examiner noted that the first indication of a left knee issue was in 2006.  The examiner opined that the current left knee is not caused by any condition in service because there had been no established connection by the history provided.  The examiner stated that there was no altered gait, no leg length discrepancy, and no surgery alterations.  The examiner also opined that it is impossible for the left knee to be associated with the Veteran's other service-connected disabilities.  The examiner provided the rationale that the knee was neither an exocrine nor an endocrine secreting organ and therefore there was no positive or negative feedback loop nexus.  The examiner stated that this is an irrational question and led him to think of anatomy and physiology 101 because no association exists.  

The Board notes that the VA examiners considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions.  

The Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report symptoms.  However, he is not competent to directly link any left knee disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.

Initially, the Board finds that, as there is no evidence of a left knee disability in service or for many years after service, service connection on a direct basis is not warranted.  Again, service treatment records are completely silent with respect to any such findings.  Further, it was several years after service before there were any findings of a left knee disability.  Moreover, although arthritis is a chronic disease listed at 38 C.F.R. § 3.309 (a), there is no evidence of continued symptomatology from service to establish service connection.  See Walker, supra.  In this regard, the Veteran does not contend, and the evidence does not show, that his left knee disability began during or is otherwise directly related to service.  Thus, the Board's analysis will focus on whether the Veteran's left knee disability is caused by or related to his service-connected disabilities.  

The Board now turns to whether the claim may be allowed on a secondary basis.   
On the question of whether the Veteran's left knee disability is related to any of his service-connected disabilities, the June 2014 and July 2016 VA examinations with opinions clearly found that the Veteran's left knee disability was not caused or aggravated by his service-connected disabilities.  As discussed above, the Board finds the examination with opinion to be sufficient for appellate review and of high probative value.  Moreover, no other probative evidence of record refutes the examiner's opinion.

The Board has also considered the Veteran's statements that his left knee disability is due to his service-connected disabilities.  However, given that the Veteran and does not have any special medical expertise, the Board must find that he is not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative VA examination with opinion, service connection is also not warranted on a secondary basis. 

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b). 


III.  Increased Rating 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting her claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is seeking an increased rating for his service-connected migraine headaches, which are currently rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's migraine headaches are rated as 30 percent disabling prior to June 25, 2014, and as 50 percent thereafter.

Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). 

As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability. Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Turning to the evidence of record, the Veteran filed his claim for an increased rating in December 2006.  

A VA examination was provided in January 2007.  The examiner noted that the Veteran reported recurring headaches; he described the headache attacks as severe pain that were "like a nail being drove into the right eye" and that his face felt clammy and had a tingling feeling.  He reported that the headache was mostly on the right side and he reported nausea and dizziness.  When the headache attacks occurred, he was able to go to work but required medication.  The attacks averaged three times per week and each attack lasted for three hours.  The Veteran indicated that the symptoms included tingling in his face and that his hands sometimes went numb; he also reported loss of focus and vomiting.  The symptoms described occurred intermittently as often as three times a week with each occurrence lasting for thirty seconds to three hours.  The Veteran indicated that his ability to perform daily functions during flare-ups was reduced because he would have to lie down in bed and allow the medication time to work.  When the attacks were not as severe, he was able to work with the medication.  The Veteran indicated that his functional impairment was that he sometimes had momentary paralysis, dizziness, and double vision.  

During his May 2011 hearing, the Veteran reported that he was experiencing one headache per week since being prescribed beta blockers.  He indicated that the headache symptoms had improved after he started his medication; prior to the medication, he stated that his headaches occurred approximately three times per week.  The Veteran reported that he was light sensitive when he experienced migraines.  He stated that the migraine headaches began in his right eye.  He stated that he had episodes where his face and fingers started to tingle.  

Another VA examination was provided in June 2014.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner diagnosed migraines including migraine variants.  The Veteran reported that he had experienced migraine headaches since 1968, occurring about twice per week lasting for about one hour.  The Veteran reported that he had to lie down and felt like a nail was sticking over his right eye; he indicated that there was a history of nausea in the past but that it was better.  The Veteran reported that he took over the counter medication for his condition.  The Veteran described headache pain localized to one side of his head.  He also reported non-headache symptoms associated with his headaches including sensitivity to light and sensitivity to sound that less than one day.  The Veteran indicated that the one-sided pain was typically located on the right side of his head.  The Veteran reported prostrating attacks of migraine and non-migraine pain.  The Veteran reported very prostrating and prolonged attacks of migraine and non-migraine pain productive of severe economic inadaptability.  There were no scars or other pertinent physical findings, complication, signs and/or symptoms related to any of the conditions.  

The examiner noted that a CT scan from October 2000 showed no intracranial abnormality.  The Veteran's headache condition did not impact his ability to work.  

In evaluating the Veteran's disability under Diagnostic Code 8100, the Board finds that the evidence supports a finding of frequent, prolonged incapacitating attacks of headaches associated with photophobia, sensitivity to sound, nausea and sharp one-sided pain behind the right eye. The Board finds that, for the entire period on appeal, the attacks have been completely prostrating and prolonged.  Moreover, despite taking medication for his headaches, the Veteran's headaches still impede the Veteran's functionality, and cause photophobia and severe pain. 

The Board also finds that the evidence supports a finding that, for the entire period on appeal, the headaches are productive of severe economic inadaptability, as is required for the rating of 50 percent.  In this regard, the January 2007 VA examination showed that the Veteran's ability to perform daily functions during flare-ups was reduced because he would have to lie down in bed and allow the medication time to work  Thus, the Board finds that a rating of 50 percent is warranted for migraine headaches for the entire period on appeal.  38 C.F.R.  § 4.124a, Diagnostic Code 8100 (2016).

In sum, the Board finds that the symptoms of the Veteran's headaches more nearly approximate the criteria for a 50 percent rating.  The Veteran's headaches are more frequent than the once per month envisioned by the 30 percent rating.  Furthermore, the headaches are shown to be completely prostrating and prolonged as well as productive of severe economic inadaptability.  As the Veteran has been awarded a maximum 50 percent disability rating under the rating criteria for migraine headaches, a higher rating is not available.  See 38 C.F.R. § 4.124(a) (2015), Diagnostic Code 8100; Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met. Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is not employed, but he has not submitted evidence of unemployability due to his migraine headaches.  Thus, the Board concludes that consideration of TDIU is not warranted.


ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for a left knee disability is denied.  

A 50 percent rating, but no higher, for migraine headaches is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Correia 

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination reports, January 2007 and June 2014, concerning the Veteran's degenerative arthritis of the cervical spine (previously rated as cervical strain) include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Stegall 

In the November 2016 remand, the Board specifically directed the AOJ to issue a statement of the case (SOC) with respect to the issues of entitlement to an effective date earlier than June 25, 2014, for the award of service connection for radiculopathy of the right upper extremity associated with degenerative joint disease acro clavicular joint with hypertrophy, right shoulder; entitlement to an effective date earlier than December 1, 2006, for the award of service connection for degenerative joint disease acro clavicular joint with hypertrophy, right shoulder; entitlement to an effective date earlier than February 28, 2006, for the award of service connection for chronic right ankle pain; and entitlement to an effective date earlier than March 23, 2010 for the award of service connection for right foot metatarsalgia.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  To date, the SOC has not been issued; on remand the AOJ should issue a SOC pertaining to these issues.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC with respect to the assignment of an effective date for the award of service connection for right upper extremity radiculopathy, right shoulder degenerative joint disease acro clavicular joint with hypertrophy, chronic right ankle pain and right foot metatarsalgia in the October 2014 rating decision, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  Schedule a new examination to evaluate the severity of the service-connected degenerative arthritis of the cervical spine (previously rated as cervical strain).  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the cervical spine sprain results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After completing the above development and any other indicated development, readjudicate the remaining claims.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


